TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FEBRUARY 8, 2019



                                       NO. 03-18-00063-CV


                                Bradley Allen Zielinski, Appellant

                                                  v.

                             Jeannette Eduviges Zielinski, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the district court on January 18, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s order. Therefore, the Court affirms the district court’s order. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.